DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-4, 9-13, 22-23, 27, 34, 38, 45-46, 50-51, 53-59 and 105-109 are currently pending in the application with claims 55-59 and 105-109 withdrawn from consideration.  Therefore claims 1-4, 9-13, 22-23, 27, 34, 38, 45, 46, 50, 51 and 53-54 are examined on the merits below. 
Claim Objections
Claim 52 was previously objected to as improper multiple dependent claim. Claim 52 is cancelled rendering this objection moot.
Response to Arguments 35 U.S.C. § 102(a) (1)
	Claims 1-2, 11-13, 22-23, 27, 34, 38, 45-46, 50-51, and 53 are previously rejected as anticipated by the reference of Ichim et al US20090053182.  In reply to this rejection of record applicant enters a Declaration under 37 CFR 1.132 from Alice Valentin-Torres, Ph.D. stating that it is her opinion as an expert in the field of immunology that the rejection of record is erroneous.
The Declaration under 37 CFR 1.132 filed 10-8-2021 is insufficient to overcome the rejection of claims 1-2, 11-13, 22-23, 27, 34, 38, 45-46, 50-51, and 53  based upon Ichim as set forth in the last Office action. Declarant asserts that the disclosure of Ichim does not explicitly describe the inclusion control data points with respect to the proliferation of the Treg cells as  not logical or routine for one of ordinary skill in the art to assume that Ichim did not perform such experiments. In any case it still found that the disclosure of Ichim identically meets the conditional requirements of the instantly claimed method of proliferating Treg cells through co-culture with the claimed cells and one or more Treg 
Response to Arguments 35 U.S.C. § 103
	In regards to the rejections of claims 1, 11-13, 22-23, 27, 34, 45, 50-51, and 54 over the disclosure of Ichim applicant initially argues similar to above that the disclosure of Ichim does not make obvious the claimed process as Ichim does not include result of control experiments. The question in this situation is not whether Ichim has provided control experiments but rather whether Ichim has performed the claimed process. In this case it is clear that Ichim performed the claimed process, and there is nothing in the claims that distinguishes the claimed method from that of Ichim nor has applicant provided any evidence to the contrary. Therefore it follows that the final product cells thus obtained would have the same characteristics as claimed with the surface markers and proliferation of Treg cells for a time period only defined by the amount of cells obtained as final product. 
	In regards to the rejection of claim 54 the applicant describes that the referenced paragraph does not describe adult stem cells derived from bone marrow. However the referenced paragraph does describe that endogenous bone marrow stem cells may be mobilized with the factor G-CSF and that concurrent administration of pluripotent stem cells to the muscle attracts the mobilized endogenous bone marrow stem cells to the site of muscle 
	In regards to the rejection of the remaining dependent claims applicant offers no substantive additional arguments other than the assertion that claim 1 is allowable as currently presented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 2, 11-13, 22-23, 27, 34, 38, 45, 46, 50, 51, 53 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ichim et al (US20090053182). Claim 1 describes a method of enhancing proliferation of regulatory T cells (Tregs) in vitro through the co-culture of said Tregs with another population of cells which have particular phenotypical characteristics additionally in the presence of agents which directly stimulate the proliferation of the Treg cells. The reference of Ichim et al describes a population of cells derived from endometrial cells a subset of which are rapidly dividing and express the molecules OCT-4 and telomerase (0175)(Figure 6,7) as detected by the presence of its catalytic subunit hTert (0173). With respect to claims 50-51 and 53 these derived cells are characterized as capable of differentiating into various cell lineages (0031, fig 12A-12M) including lung epithelial (endoderm), neural (ectoderm) and myocyte (mesoderm) like cells and as described above express OCT-4 and telomerase.  With respect to claims 1, 2 and 45, 46 the derived endometrial cells in one instance are cultured in-vitro with bulk (unfractionated) isolated human peripheral blood mononuclear cells (PBMC) in anti-CD3 coated culture plates and incubated for a 72H time period with flow cytometry results indicating an increase in the CD4+CD25+ (conventionally defined T regulatory cells)(0226,0227). The ERC (endometrial regenerative cells) described in the disclosure of Ichim are considered synonymous with a multipotent adult derived progenitor cells (0006) (0183-0191). Conventionally derived PBMC are expected to contain a defined preexisting population of T regulatory cells. Therefore the expanded population of Treg disclosed by Ichim are derived from an expansion of these preexisting Treg cells through the stimulatory effects of the disclosed culture system.  
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 11-13, 22-23, 27, 34, 45, 50, 51 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Ichim et al. The limitations of 1, 45, 46, 50 and 51 are described above in section 102. Claim 54 describes that the cells utilized as a co-culture reagent are isolated particularly from bone marrow.  Ichim predominantly describes cells that are isolated from endometrial sources, but does describe in alternative embodiments that pluripotent cells may be isolated from mobilized endogenous bone marrow stem cells (0265). It would be obvious to utilize alternatively bone marrow derived pluripotent cells for the purpose of having additional flexible sources of such stem cells and additionally if one were interested in utilizing said stem cells as sourced from a male subject which would not provide a ready source of the preferably embodied endometrial stem cells.  With respect to claims 11-13, 22-23, 27, and 34 as is described above the disclosure of Ichim ‘182 describes a process for production of Treg cells as in claim 1. The features of these cells described in the instant dependent claims is found to be a latent feature of cells that are a result of the process as claimed and therefore are not patentable subject matter as referenced above in section 102 rejections.  Even if applicant were to argue the claims are not anticipated by the Ichim reference as it might not provide evidence of each recited feature, they are nonetheless not patentably distinct from that reference; see MPEP 2112.

s 2, 3, are rejected under 35 U.S.C. 103 as being unpatentable over Ichim et al as applied to claim 1, above, and Blazar et al (US20050196386A1). Ichim describes all the limitations of claim 1 as described above including the in-vitro stimulation of Treg cells in a population PBMC with anti-CD3 antibody coated plates. The disclosure of Ichim does not provide for the use of anti-CD3 and anti-CD28 coated beads in addition to IL-2 for this purpose. The disclosure of Blazar et al describes methods for in-vitro expansion of Treg cells utilizing anti-CD3, anti CD28 coated magnetic beads (0026) as well as the beads in conjunction with IL-2 (0029). The enhanced and expanded cells that are produced from the process are described as useful for treatment of a condition such as GVHD (0033).  An additional benefit of the utilized preparation is described as the ability to easily remove the stimulatory beads through magnetic separation when desirable. It would be obvious to utilize the invention of Ichim and additionally the described Treg stimulatory beads and IL-2 of Blazar to arrive at invention as is instantly claimed for the purpose of convenience (magnetic beads+IL-2) and obtaining the benefit of increased Treg proliferation to provide enough cells for a clinical protocol.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ichim ‘182 as applied to claim 1 above, and further in view of Chen et al (WO2010129770). Ichim et al describes all the limitations of claim 1 as described above. Ichim et al does not utilize the antigen presenting cells as a T cell stimulatory agent instead utilizing CD3 coated cell culture wells.  The disclosure of Chen et al describes the use of allogeneic B cells (antigen presenting cells) in a culture method to produce expanded human Treg cells in an in-vitro culture method (0002). The expanded Treg cells are described as allospecific Treg cells are described as more inhibitory .  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ichim et al as applied to claim 1 above, and further in view of Ichim et al (US20080159998A1).  Ichim ‘182 describes all the limitations of claim 1 as described above, however it does not describe that an agent which inhibits the production of T effector cells is included in the culture medium.  Ichim ‘998 describes that the inclusion of an inhibitor of an inhibitor of FoxP3, such as an inhibitor of mTOR for example embodied as rapamycin is included in culture media. This agent is described as inhibiting the production of T effector cells and therefore potentiating the maintenance and production of Treg cells. The inclusion of this agent in the media of that described in Ichim’182 is therefore obvious as it would potentiate the maintenance of the Treg phenotype in expansion protocols and inhibit the relative production of differentiated T effector cells.

s 22 and 34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ichim et al (US20090053182)as applied to claim 1 above, and further in view of Su et al (Methods in Molecular Biology 2012. Vol. 806 p287-299). Ichim et al describes that the Treg cells are CD25+ CD4+. Ichim does not particularly point out that these cells are additionally CD14- and CD127 low/negative. The reference of Su et al describes that the CD4+ and CD25+ “Treg” cell additionally is found to have absent expression of the CD127 molecule, and “high” for the cellular nuclear transcription factor FOXP3. The marker CD14 is found in the art to correspond to cells of the myeloid lineage such as macrophage and other derived cell types. As a Treg implies that the cell is T lineage (CD3 positive) this limitation is found obvious by the definition of a Treg itself.  With respect to claims 34 and 38 and FOXP3 expression the disclosure of Ichim does not describe the expression level of FOXP3 in their expanded cell population. Su et al describes that expression of FOXP3 is heterogeneous in the population of “Treg” cells with higher levels correlating with regulatory properties of these cells (290). Therefore it would be obvious that this inherent feature of the expanded “Treg” cells of Ichim may be defined by the evolving updated classification schema of Su et al in which the Treg finally produced are defined for the purpose of future isolation of a highly regulatory expanded T cell population. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ichim ‘182 as applied to claim 1 above, and further in view of Cheroutre et al. (US20090136470A1). Ichim et al does not particularly investigate the expression of the alpha4beta7 integrin on the surface of the Treg cells that are expanded. Cheroutre et al describe that the defined naturally occurring population of Treg cells express the T regulatory cell marker defined as the alpha4beta7 . 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ichim ‘182 as applied to claim 1 above, and further in view of Riley et al (US20130101567).  Ichim ‘182 teaches all the limitations of claim 1 as described above but does not teach the further detection of the molecules CCR7 and CD27 is reduced on the expanded T cells. Riley et al teaches that these two molecules are variable expressed and important markers for the determination of Treg subset phenotypes (0212). In view of Riley, it would be an obvious extension to the protocol of Ichim’182 to detect the decreased expression of the said surface markers for the purposes of further defining the expanded population as particular phenotypically characterized population of Treg cells. 
Claims 11, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ichim ‘182 as applied to claim 1 above, and further in view of Chen et al (WO2010129770A1). Ichim ‘182 describes the expansion of Treg cells as described above but does not particularly detail the extent of the expansion as is instantly claimed. With respect to claims 11, 12, 13 Chen et al. describes the expansion of co-cultured Treg cells at a level that is 20-40 fold increase compared to controls (0102).  It would be obvious to achieve the similar levels of expansion in the protocol utilized in Ichim ‘182 for the purpose of achieving levels of expanded Treg cells which may be properly utilized for further potential clinical procedures. 

Summary: No claims are allowed 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        

/AMY E JUEDES/Primary Examiner, Art Unit 1644